Citation Nr: 0115583	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial compensable disability rating 
for service-connected blunt head injury with post traumatic 
headaches.

2.  Entitlement to service connection for chronic back strain 
and discogenic disease of the lumbar spine.

3.  Entitlement to non-service-connected pension benefits. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from  April 1965 to March 
1968.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in  November 1999.  That decision denied 
the veteran's claims of entitlement to service connection for 
back strain and discogenic disc disease of the lumbar spine.  
It granted the veteran's claim of entitlement to service 
connection for blunt head injury with post-traumatic 
headaches but assigned a noncompensable disability rating.  
Additionally, the veteran's claim of entitlement to a non-
service-connected pension were denied.  The denials of 
service connection and non-service-connected pension and the 
noncompensable rating assigned were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Additionally, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

With regard to the veteran's headache disorder, the Board 
notes that the veteran was examined by VA in September 1999.  
Review of the examination report reveals a frequency of at 
least once per week for headache symptoms.  Headaches are 
generally rated by analogy to 38 C.F.R. § 4.124a Diagnostic 
Code (DC) 8100 (2000) for migraine.  The examiner described 
the veteran's headaches symptoms as transient but did not 
provide sufficient information regarding their effects as to 
determine whether they are severe enough to be 
"characteristic prostrating attacks" as are described in DC 
8100.  Clarification of the effects of the veteran's headache 
disorder is required.

With regard to the veteran's claim of entitlement to service 
connection for chronic back strain and discogenic disease of 
the lumbar spine, the Board notes that the veteran reported 
receiving treatment for his back over the years at the RO 
hearing in March 2000.  It appeared that at least some of 
that treatment was provided by VA.  None of these treatment 
records are contained in the claims folder.  

Additionally, it does not appear that the veteran's claims 
folder was available to the examiner during the September 
1999 VA examination.  The VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107 (as amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Review of the 
veteran's service medical records indicates treatment for 
right hip pain during the veteran's period of active service.  
Comment upon a possible connection between the veteran's 
lumbar disc disease and these reports of pain is necessary 
prior to a decision on the merits of the veteran's claim.

With regard to the veteran's claim for non-service-connected 
pension, the Board notes that the veteran stated at his RO 
hearing that his primary disabilities are his back and 
headache disorders.  However, during the course of the 
September 1999 VA examination several other disorders were 
noted including periodic numbness of the right upper 
extremity and blackouts.  The information contained in the 
report of examination was inadequate to assign disability 
ratings to these disorders.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who treated the veteran 
for his headaches, chronic back strain, 
discogenic disc disease of the lumbar 
spine, or any other disorder since 1998.  
After securing the necessary release, the 
RO should obtain these records.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  VA orthopedic and general medical 
examinations should also be scheduled and 
conducted in order to determine the 
severity of the veteran's other physical 
disorders.  All suggested studies should 
be performed (including range of motion 
testing), and all findings should be 
recorded in detail.  Additionally, the 
examiners should elicit all of the 
veteran's subjective complaints and 
comment on whether objective findings 
support the veteran's reported 
symptomatology.  The examiners should 
also comment on the degree of functional 
impairment experienced by the veteran as 
a result of his various orthopedic 
disorders.  The examiners should provide 
the rationale for any opinions expressed.

5.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.  The examiners must note 
that they have reviewed the claims file.

6.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the  respective examiner 
for corrective action.

7. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



